In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-19-00372-CV
                 ___________________________

                 CHARLES JACKSON, Appellant

                                V.

LCB DEALER MANAGEMENT, LLC D/B/A LIPSCOMB CHEVROLET, LP,
                       Appellee



              On Appeal from the 30th District Court
                    Wichita County, Texas
                   Trial Court No. 178,964-A


           Before Sudderth, C.J.; Gabriel and Womack, JJ.
            Memorandum Opinion by Justice Womack
                          MEMORANDUM OPINION

      Counsel for Appellant Charles Jackson has filed “Appellant’s Motion for

Voluntary Dismissal of Appeal.” The motion states that Appellant Charles Jackson

died on May 2, 2020, and Appellant’s son, Joshua Shane Jackson-Gustoson, was

appointed temporary administrator of Charles Jackson’s estate. It is signed by counsel

of record and Joshua Shane Jackson-Gustoson and requests that this appeal be

dismissed.   See Tex. R. App. P. 42.1(a)(1).     The Court, having considered the

documents on file and Appellant’s motion to dismiss, is of the opinion that the

motion should be granted.       Appellant’s motion is granted, and this appeal is

dismissed. Tex. R. App. P. 43.2(f); see McDougal v. McDougal, No. 13-07-025-CV,

2007 WL 1159973, at *1 (Tex. App.—Corpus Christi Apr. 19, 2007, no pet.) (per

curiam) (mem. op.).


                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: September 3, 2020




                                          2